DETAILED CORRESPONDENCE
This Office action is in response to the RCE received June 30, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al (7,785,766) and TAZAKI et al (2011/0077364) in view of KONDO et al (2012/0108762) and SUGO et al (8,796,410).
The claimed invention now recites the following:
    PNG
    media_image1.png
    720
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1018
    472
    media_image3.png
    Greyscale


column 8, lines 11- column 10, line 59:
KATO et al lack the claimed filler and the repeating units containing a triazine unit and a bisphenol diglycidyl ether unit.
TAZAKI et al report the use of fillers in the composition comprising a siloxane which serve to improve the strength of the composition as seen in paragraphs [0082] – [0087]. 
KONDO et al disclose an adhesive composition for semiconductor wherein the silicone resin meets amended claim 1 as now recited, see below for the resin formula on page 4 paragraph 0030]:
    PNG
    media_image4.png
    1158
    429
    media_image4.png
    Greyscale

paragraph [0095] below:
    PNG
    media_image5.png
    1011
    425
    media_image5.png
    Greyscale

Paragraph [0097] disclose the resin synthetic process for Synthesis Example 2.
KONDO et al further disclose the use of a filler as seen in paragraphs [0067] to [0071] and used in a working example in Table 1, Examples 2 and 3.  The inorganic filler serves to provide heat resistance, dimensional stability and moisture resistances.
KONDO et al lack the use of a photoacid generator, however KONDO et al disclose the presence of a compound having flux activity, such as acids and anhydrides and phenols.  The compounds have an effect of reducing and removing a metal oxide film, such by heating. 
SUGO et al (8,796,410) report a silicone resin wherein the repeating units include compounds as seen in column 23 and 24 namely a triazine trione compound shown here:

    PNG
    media_image6.png
    165
    368
    media_image6.png
    Greyscale

This resin containing silicone resin is formulated with a flux compound and filler meeting the claimed components in claim 1.  The presence of a triazine repeating unit contributes to the adhesive and connection reliability to the siloxane silphenylene resin.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having polysilphenylene-bearing polymers having the repeating units of KONDO et al and SUGO et al along with a photoacid generator as reported in KATO et al as the flux activated material which is an equivalent to those compounds as reported in KONDO et al and SUGO et al with the reasonable expectation of same or similar results for improved strength, adhesiveness and connection reliability to the composition as reported in KONDO et al and SUGO et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
September 9, 2021